                           UNITED STATES DISTRICT COURT
                                                                                         JS-6
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES -REOPENING/CLOSING

Case No. SACV 17-01897 JVS(AFMx)                                  Date February 11, 2019

Title: Jacob Townsend v. Yorkshire Acquisition Group

Present: The Honorable JAMES V. SELNA




                 Karla J. Tunis                                         Not Present
                Deputy Clerk                                     Court Reporter / Recorder


Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
Not Present                                        Not Present




Proceedings:    G In Court          ✘ In Chambers
                                    G                   G Counsel Notified

G Case previously closed in error. Make JS-5.

✘ Case should have been closed on entry dated 5/7/2018
G                                                                        .

G Case settled but may be reopened if settlement is not consummated within                      days.
  Make JS-6.

✘ Other Make JS-6
G

G Entered                                  .




                                                                  Initials of Preparer




CV-74 (10/08)                       CIVIL MINUTES -REOPENING/CLOSING
